           Case 1:20-cv-10267-GBD Document 18 Filed 01/12/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK


LAURA CICCARELLO, Individually and on
Behalf of All Others Similarly Situated,
                                                  Honorable George B. Daniels
                       Plaintiff,                 No: 1:20-cv-09568-GBD

      v.

ALIBABA GROUP HOLDING LIMITED,
DANIEL ZHANG, and MAGGIE WU,

                       Defendants.


ROBERT ROMNEK, Individually and on Behalf of
All Others Similarly Situated,
                                                  Honorable George B. Daniels
                       Plaintiff,                 No: 1:20-cv-10267-GBD

      v.

ALIBABA GROUP HOLDING LIMITED,
DANIEL ZHANG, and MAGGIE WU,

                       Defendants.


ELISSA HESS, AS TRUSTEE FOR THE EH
LIVING TRUST, Individually and on Behalf of All
Others Similarly Situated,
                                                  No: 1:21-cv-00136-UA
                       Plaintiff,

      v.

ALIBABA GROUP HOLDING LIMITED,
DANIEL ZHANG, and MAGGIE WU,

                       Defendants.


   [PROPOSED] ORDER GRANTING THE MOTION OF THOMAS J. POPOVICH
           FOR CONSOLIDATION OF THE RELATED ACTIONS,
                APPOINTMENT AS LEAD PLAINTIFF AND
           APPROVAL OF HIS SELECTION OF LEAD COUNSEL
            Case 1:20-cv-10267-GBD Document 18 Filed 01/12/21 Page 2 of 2




       Having considered the Motion of Thomas J. Popovich (“Mr. Popovich”) for

Consolidation of the Related Actions, Appointment as Lead Plaintiff and Approval of His

Selection of Lead Counsel, the Memorandum of Law in Support of the Motion of Mr. Popovich

for Consolidation of the Related Actions, Appointment as Lead Plaintiff and Approval of His

Selection of Lead Counsel, and the Declaration of Frederic S. Fox in Support of the Motion of

Mr. Popovich for Consolidation of the Related Actions, Appointment as Lead Plaintiff and

Approval of His Selection of Lead Counsel, and good cause appearing therefor,

       1.       Mr. Popovich’s motion is GRANTED, and any competing motions are DENIED.

       2.       The above-captioned actions are consolidated for all purposes (the “Consolidated

Action”). This Order (the “Order”) shall apply to the Consolidated Action and to each case that

relates to the same subject matter that is subsequently filed in this Court or is transferred to this

Court and is consolidated with the Consolidated Action.

       3.       Pursuant to 15 U.S.C. § 78u-4(a)(3)(B), Mr. Popovich is appointed to serve as

Lead Plaintiff in the Consolidated Action and any subsequently filed or transferred actions that

relate to the above-captioned action.

       4.       Mr. Popovich’s choice of Kaplan Fox & Kilsheimer, LLP to serve as Lead

Counsel for the proposed class is approved.


IT IS SO ORDERED.

DATED: ___________________
                                              THE HONORABLE GEORGE B. DANIELS
                                              UNITED STATES DISTRICT JUDGE




                                                 1
